UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1183


JULIAN D. OWENS,

                   Plaintiff - Appellant,

             v.

UNIVERSITY OF SOUTH CAROLINA; HARRIS PASTIDES; MICHAEL
AMIRIDIS; LACY FORD; MURRAY MITCHELL; LILLIAN SMITH; KEN
WATSON; ED FROGILLO; HEATHER BRANDT; KATRIN WASLSEMANN;
JIM THRASHER; RUTH SAUNDERS; G. TOM CHANDLER; UNITED
STATES DEPARTMENT OF EDUCATION OFFICE OF CIVIL RIGHTS;
SAMANTHA SHOFAR; DAVID HENSEL; UNITED STATES DEPARTMENT
OF EDUCATION OFFICE OF POST-SECONDARY EDUCATION; COUNCIL
OF EDUCATION OF PUBLIC HEALTH; CHERYL ADDY; SOUTH
CAROLINA INSURANCE RESERVE FUND,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-00547-MGL)


Submitted: June 20, 2019                                    Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Julian D. Owens, Appellant Pro Se. Jeffrey Ian Silverberg, HOWSER, NEWMAN &
BESLEY, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Julian D. Owens appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his civil complaint. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Owens v. Univ. of S.C., No. 3:18-cv-00547-MGL (D.S.C. Feb. 4, 2019).

We deny Appellees’ motion to strike Owens’ supplement.           We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3